Case: 13-11312      Document: 00513041464         Page: 1    Date Filed: 05/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 13-11312                              FILED
                                  Summary Calendar                        May 13, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHNNY FRANK WHITE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:12-CR-223-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Johnny Frank White has moved for
leave to withdraw. He has filed a brief and a supplemental brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). White has responded to both of counsel’s briefs. In
his second response, White requests an extension of time to retain counsel,
seek substitution of retained counsel for his appointed attorney, and have his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11312      Document: 00513041464      Page: 2   Date Filed: 05/13/2015


                                  No. 13-11312

retained counsel file a new brief. That motion is DENIED. See United States
v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      To the extent White asserts that he was denied the effective assistance
of counsel, the record is not sufficiently developed to allow us to make a fair
evaluation of White’s claim. We therefore decline to consider the claim without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as White’s responses. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                         2